Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jurecka (US 20050176441) in view of Igumnov (US 20170006448).
Regarding claims 1 and 12, Jurecka teaches a method, for use in a wireless communication network, for determining whether a wireless device is aerial, the method comprising: 
communicating with the wireless device to instruct to report at least one metric (location related parameters such as latitude, longitude and altitude and barometric pressure) of wireless device parameters ([0007] “a location query from the base transceiver station of the network supporting the call to request return data indicating the latitude, longitude and altitude of the given mobile station making the call”);
receiving from the wireless device a report of the metrics ([0007] “the given mobile determines latitude and longitude ..and the data is the data is transmitted from the mobile station to the base transceiver station in response to the location query…and the barometric pressure at the mobile station is also transmitted to the base transceiver station in response to the location query”); and
comparing the reported metrics (altitude / barometric pressure at mobile station) to terrestrial metrics (barometric pressure from base transceiver station) to determine whether the wireless device is aerial (mobile device above ground surface) 
(Since the claim does not define what is aerial, under BRI, the examiner interprets Jurecka teaching of determining a device is aerial to be the same as determining a device having an altitude above the ground surface.  
 [0022] Once the barometric pressure at the mobile station has been received at the local wireless support network, the difference between the barometric pressure at the mobile station and the barometric pressure at the base transceiver station is calculated. Then, as illustrated at step 36, the difference in altitude of the mobile station and the altitude of the BTS supporting the emergency call is calculated. In the next step 38, a table lookup is used to determine the ground level altitude of the mobile station based on the latitude and longitude received from the mobile station. As illustrated in step 40, the altitude of latitude/longitude of the mobile station calculated in step 38 is subtracted from the altitude of the mobile station calculated in step 36 to yield the altitude of the mobile station above the ground at the longitude/latitude reported by the mobile station assuming the calculation yielded a positive number. If the calculation in step 40 is zero or substantially zero, the mobile station is located at surface level at the latitude/longitude reported. If, however, the altitude is 40 above the surface, for example, then the mobile station is above the ground surface at the latitude/longitude reported by the mobile station and emergency support personnel at the scene can make a quick assessment as to what floor of a building the call is coming from.)
However, for completeness the examiner also add Igumnov to show a more explicit teaching of determining the altitude yields the conclusion of the aerial/air-based device ([0041] “a detected altitude above ground level of greater than 150 meters maybe used to auto-populate  a mode of transport as an air-based mode of transport”).  Therefore, it would have been obvious for one of ordinary skill in the art before the filing date of the invention to modify Jurecka’s teaching of location to also include Igumnov’s teaching of determining the wireless device is air-based/aerial to allow the system to dynamically customize the system’s configurations thereby creating a more dynamic, robust and efficient system configuration.

Regarding claims 2, Jurecka and Igumnov teach the method as claimed in claim 1, wherein the method is for use in at least one network node of the wireless communication network (This method is used in a wireless BTS 16, Fig. 1.  The examiner also notes this is an intended use and does not further define what step is being performed.  Therefore, the claim does not carry any patentable weight.)

Regarding claims 3 and 14, Jurecka and Igumnov teach the method as claimed in claim 2, wherein the at least one network node is a base station (, Fig. 1 shows that this method is used in a wireless BTS 16.  The examiner also notes this is an intended 

Claims 4, 5, 6, 11, 15, 16, 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jurecka (US 20050176441) in view of Igumnov (US 20170006448) further in view of Zhao (US 6999780)

Regarding claims 4 and 15, Jurecka and Igumnov teach the method as claimed in claim 3, wherein the metrics reported by the wireless device include an estimation of a transmission metric, of the wireless device to the base station.  However, Jurecka and Igumnov does not explicitly teach time of arrival.  
In an analogous art, Zhao teaches Time-of-Arrival, “ToA” (C3 L5-10; ToA).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Jurecka and Igumnov’s teaching to also include Zhao’s teaching of utilizing Time of Arrival in determining the altitude of the mobile device for a more precise position.

Regarding claims 5, 16, Jurecka, Igumnov and Zhao teach the method as claimed in claim 3, wherein the method further comprises: calculating a time adjustment value of the wireless device with regards to the base station, and wherein the comparing further comprises comparing the time adjustment value (timing advance) of the wireless device with a maximum terrestrial cell value to determine if the wireless device is aerial (Zhao teaches TA (timing advance) C3 L5-10; Igumnov teaches [0041] “a detected altitude above ground level of greater than 150 meters maybe used to auto-populate  a mode of transport as an air-based mode of transport”).

Regarding claims 6 and 17, Jurecka and Igumnov teach the method as claimed in claim 1, wherein the method further comprises: monitoring a specified parameter level in at least one cell provided by at least one base station; detecting whether the parameter level exceeds a certain threshold within the cells (Jurecka teaches “If, however, the altitude is 40 above the surface, for example, then the mobile station is above the ground surface at the latitude/longitude reported by the mobile station and emergency support personnel at the scene can make a quick assessment as to what floor of a building the call is coming from”, [0022]; Igumnov teaches “a detected altitude above ground level of greater than 150 meters maybe used to auto-populate  a mode of transport as an air-based mode of transport” [0041]. Note: both Jurecka and Igumnov teaches detecting to see if the parameter/altitude is above a threshold level); 
Since Jurecka teaches the position is used for 911 purpose, therefore, the wireless device’s location would be eventually sent/report to PSAP for the 911 call (see [0004].)  However, for completeness, Zhao is further added to show the explicit teaching.
configuring reporting for wireless devices, including the wireless device, served by the cells (Since this limitation is very broad and does not recite how the configuration is performed or by who. The examiner interprets this limitation as configuring reporting the location of the wireless device for/on behalf of the wireless device, served by a cell.  Zhao teaches configuring reporting the altitude of the wireless device to the requestor 


Regarding claims 11 and 22, Jurecka and Igumnov teach the method as claimed in claim 1, except wherein the metrics reported by the wireless device include at least one of: handover history, a handover frequency, a doppler estimation, a Channel State Information, “CSI-RI”, resource indicator, and an Observed Time Difference of Arrival, “OTDOA”, measurement.  
In an analogous art, Zhao teaches wherein the metrics reported by the wireless device include at least one of: handover history, a handover frequency, a doppler estimation, a Channel State Information, “CSI-RI”, resource indicator, and an Observed Time Difference of Arrival, “OTDOA”, measurement (Zhao, C3 L5-10; “The x-y coordinate location can be determined by, for example, a global positioning system, signal attenuation, angle of arrival (AOA), time of arrival (TOA), time difference of arrival (TDOA), enhanced observed time of arrival (E-OTD), time advance (TA), or a combination of any of the foregoing. The transmission metric could be, for example, the time a wireless signal takes to travel from the mobile wireless device to a fixed wireless signal receiver and/or the angle of arrival of a wireless signal from the mobile wireless device.”)  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Jurecka .

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jurecka in view of Igumnov further in view of Mehrabanzad (US 20070155329).

Regarding claims 7 and 18, Jurecka and Igumnov teach the method as claimed in claim 6, except for wherein the specified parameter level is a rise-over-thermal level. 
In an analogous art, Mehrabanzad teaches detecting a rise-over-thermal level.  Therefore, it would have been obvious for one of ordinary skill in the art before the effective date the invention to modify said references to detect a rise-over-thermal level in order to ensure that the interference is not overwhelming the traffic (Mehrabanzad [0002] “It is often desirable to monitor the level of interference in a sector in order to ensure that the interference is not overwhelming the traffic.”).

Claims 9, 13, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jurecka in view of Igumnov further in view of Werner (US 20160057679).

Regarding claims 9 and 20, Jurecka and Igumnov teach the method as claimed in claim 6, except for wherein the specified parameter level is a spectral efficiency parameter level. 
In an analogous art, Werner teaches detecting a spectral efficiency (throughput) parameter level (“[0069] Specifically, at 710, the eNBs 704A-C in the network periodically, or based on various conditions (such as poor throughput observations), monitor (e.g., measure) their backhaul uplink/downlink capacity and report it to the cSON module 702, such as cSON module 408 of FIG. 4.”)  Therefore, it would have been obvious for one of ordinary skill in the art before the effective date of the invention to modify said references to include the detection of spectral efficiency/throughput in order to determine if any network configuration needs to be adjusted in order to achieve and maintain a desired QoS level.

Regarding claims 10 and 21, Jurecka and Igumnov teach the method as claimed in claim 6, except wherein the specified parameter level is at least one of a Reference Signal Received Power, “RSRP”.  
In an analogous art, Werner teaches detecting a  Reference Signal Received Power, “RSRP” (“[0046] Returning to FIG. 3, the Wi-Fi radio 302 and the LTE radio 304 may perform monitoring of one or more channels (e.g., on a corresponding carrier frequency) to perform various corresponding operating channel or environment measurements (e.g., CQI, RSSI, RSRP”).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective date of the invention to modify said references to include the detection of RSRP in order to determine if any network configuration needs to be modified in order to achieve and maintain a desired QoS level.

Regarding claims 13, Jurecka and Igumnov teach the at least one network node as claimed in claim 12, but does not explicitly teach configured to serve the wireless device via a serving cell and a plurality of neighboring cells. 
In an analogous art, Werner teaches a network node/base station (see Fig. 13) is configured to serve the wireless device via a serving cell and a plurality of neighboring cells.  Therefore, it would have .

Allowable Subject Matter
Claim 8 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
PHUYAL (US 20180324662) teaches “FIG. 11A, at block 1100A, the network component determines whether a drone-coupled UE is engaged in a flying state based upon one or more wireless signals transmitted by the drone-coupled UE. [0082]
In a second example, the determination of block 1100A may be based on other types of messages from the drone-coupled UE, such as measurement reporting of current position data from the drone-coupled UE including elevation/altitude. For example, the network component may compare a current height of the drone-coupled UE with a height threshold to determine whether or not the drone-coupled UE is engaged in the flying state (e.g., if the drone-coupled UE's current height is above the height threshold, then the flying state is determined for the drone-coupled UE. [0083]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG L LAM whose telephone number is (571)272-6497.  The examiner can normally be reached on Monday -Thursday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG L LAM/           Examiner, Art Unit 2646                                                                                                                                                                                             
/LESTER G KINCAID/           Supervisory Patent Examiner, Art Unit 2646